DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
  Claim 1 includes the limitation “an inputting means, adapted for inputting a secret phase,” however, based on the teachings found in the specification, as well as other claims, the Examiner believes that Applicant meant “inputting a secret ph[r]ase.” 
Claims 1, 12, 15, 16, and 18 are objected to for compliance issues with 37 C.F.R. 1.75(i). 37 C.F.R. 1.75(i) requires claims to begin with a capital letter and end with a period (.), but periods may not be used elsewhere in the claims except for abbreviations. See MPEP § 608.01(m). Claims 1, 12, 15, 16, and 18 include letterings and numberings to demonstrate how the claim limitations are organized, but this is improper under 37 C.F.R. 1.75(i). 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 invokes means-plus-function treatment under 35 U.S.C. § 112(f) for its recitation “an inputting means” and “means for connecting” to a communications network.” In the first instance, “inputting means” is connected to the functions “inputting a secret phase” without being connected in the claim to any structure sufficient to accomplish the inputting means. Instead, “inputting means” is supported in the specification. The specification explains that “the hardware wallet device includ[es] a touchscreen display or keyboard, configured to enable a user to input a secret phrase.” Spec. at 4. Accordingly, “inputting means” is construed to cover “touchscreen display or keyboard” as recited in the specification or any other means for inputting information. In the second instance, “means for connecting” is connected to the function “connecting to a communications network.” The specification exemplifies a WiFi connector “to 
Outside of the means-plus-function claim limitations, two of Applicant’s claims include intended use phrasing that the Examiner is pointing out to the Applicants. The limitations construed as intended use are not given patentable weight.
Claim 1 includes the limitation “wherein said assembly is adapted to enable said cryptocurrency transactions in said plurality of cryptocurrencies to be performed safely and wirelessly over the communications network to and from said hardware wallet device.” The claim language “adapted to” indicates an indented use of Applicant’s invention and, thus, does not add patentable weight to Applicant’s claim 1. Should Applicant wish this limitation to add patentable weight, the Examiner advises Applicant to amend claim 1 to positively recite this limitation. 
Claim 6 includes the same “adapted to” language included in claim 1. Accordingly, the limitation “wherein said dashboard is adapted to display a real-time update of a balance” is not given patentable weight. Should Applicant wish this limitation to add patentable 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7­8 and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7-8 and 19-20 are each directed to transacting cryptocurrencies including “a future cryptocurrency.” Because the Examiner understands “a future 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein said secret phrase is provided.” The Examiner believes that is provided means is provided by the user inputting the secret phrase. However, because the invention includes methods for generating passwords, the Examiner is concerned that “is provided” might be provided by the system according to the steps for password generation. Accordingly, claim 13 is rejected under 35 U.S.C. § 112(b) as being indefinite.  

Claims 7-8 and 19-20 contains the trademark/trade name Bitcoin, Etherium, and Monero.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cryptocurrency and, accordingly, the identification/description is indefinite. Particularly, because the underlying protocols and rules governing these cryptocurrencies is constantly changing and evolving.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of organizing human activity without significantly more. The claim(s) recite(s) transacting a plurality of cryptocurrencies. This judicial exception is not integrated into a practical application because the included additional elements connect the judicial exception to a technological environment and do not solve a technological problem. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered individually and in combination are simply directed to performing the judicial exception on a computer or mobile device.
Claim 1 
Claim 1 recites: 
A cryptocurrency wallet assembly for transacting a plurality of cryptocurrencies, the assembly comprising: 
a hardware wallet device comprising: 
an inputting means, adapted for inputting a secret ph[r]ase
a processor adapted to calculate at least one private key using an algorithm; 
means for connecting to a communication network; 
a communication device comprising: 
a display for displaying a dashboard; 
a processor; 
wherein said assembly is adapted to enable said cryptocurrency transactions in said plurality of cryptocurrencies to be performed safely and wirelessly over the communications network to and from said hardware wallet device. 
Claim 1 is directed to an assembly, a machine, and positively recites only the hardware elements of that assembly. However, in the preamble, claim 1 recites “[a] cryptocurrency wallet assembly for transacting a plurality of cryptocurrencies.” The preamble sets forth the goal Applicant’s assembly is designed to achieve. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1317 (Fed. Cir. 2016) (“I see no error in the district court’s articulation of the underlying abstract idea, which duplicates the preamble of claim 1. But again, after identifying the underlying idea, a court must still ask whether the claim is directed to that idea or to a specific means.”) (emphasis in original). 
Apart from the judicial exception “transacting a plurality of cryptocurrencies,” Applicant includes additional hardware and software elements: processor, communication device, display, and a dashboard. The recitation of these additional elements do not, however, transform Applicant’s claim invention into a practical application. Applicant’s recitation of hardware and software elements allows a user of Applicant’s assembly to transact a plurality of cryptocurrencies. The hardware and software elements solve a business problem, not a technological problem. Accordingly, the hardware and software elements do not integrate the judicial exception into a practical application.  
When considered individually and as an ordered combination, the additional elements do not amount to significantly more than the judicial exception. Considered individually, the additional elements perform their native functions. And again, when considered as an ordered combination, the 
For the reasons just discussed, Applicant’s claim 1 is rejected under 35 U.S.C. § 101. 
Claim 2
Claim 2 recites:
. . . . enabling said transactions via said communication device. 
	Claim 2 further limits the judicial exception to a communication device. Accordingly, claim 2 is rejected under 35 U.S.C. § 101 for the same reasons set forth for claim 1. 
Claim 3
Claim 3 recites:
Wherein said hardware wallet device is configured to be activated via a dashboard on said communication device.
Claim 3 recites an activation step, which, presumably, precedes the judicial exception. Nevertheless, activation, such as activation of a user’s account, is a pre-step of transacting. Claim 3, therefore, further limits the judicial exception, “transacting a plurality of cryptocurrencies.” Apart from activated, claim 3 includes some of the same additional elements recited in claim 1. Accordingly, for the same reasons as set forth for claim 1, claim 3 is rejected under 35 U.S.C. § 101.    
Claim 4
Claim 4 further recites:
. . . wherein said secret phrase is operative to activate said hardware wallet device to calculate said at least one private key and wherein said wallet does not store said at least one private key. 
Apart from further limiting the judicial exception, claim 4 further includes “calculate said at least one private key.” Calculating private keys is a method that humans are capable of performing mentally using pen and paper and is, therefore, an abstract idea. Accordingly, claim 4 is further directed to an abstract idea, which is also a judicial exception. But outside the additional judicial exception, claim 4 includes no other additional elements beyond those recited in claim 1. Accordingly, claim 4 is rejected under 35 U.S.C. § 101.  
Claim 5
Claim 5 further recites:
. . . wherein said at least one private key is operative to enable at least one cryptocurrency transaction. 
	Claim 5 further limits the judicial exception set forth in claim 1 and includes no additional further elements. Accordingly, for the same reasons set forth for claim 1, claim 5 is rejected under 35 U.S.C. § 101. 

Claims 6 and 16
Claims 6 and 16 essentially recite:
. . . wherein said dashboard is 50adapted to display a real-time update of a balance of said plurality of cryptocurrencies in said hardware wallet device.
Claim 6 limits the judicial exception of claim 1 by reciting the additional element, display a real-time update. However, displaying a real-time update does not transform the judicial exception, transacting a plurality of cryptocurrencies, into a patentably distinct invention. Displaying a real-time update further advances the business solution of transacting cryptocurrencies and does not solve a technological problem. When considered individually and as an ordered combination the additional elements simply adds and additional feature to the judicial exception. Accordingly, claim 6 is rejected under 35 U.S.C. § 101.  
Claims 7 and 19
Claims 7 and 19 further recite
. . . wherein said plurality of cryptocurrencies comprises at least one of Bitcoin, Etherium, Monero, a privacy coin, a current cryptocurrency, a future cryptocurrency and combinations thereof.  
Claims 7 and 19 further limit the cryptocurrencies of the judicial exception and include no additional elements. For the same reasons as set forth for claim 1, claims 7 and 19 are rejected under 35 U.S.C. § 101. 
Claims 8 and 20
Claims 8 and 20 further recite:
. . . wherein said plurality of cryptocurrencies comprises all of Bitcoin, Etherium, Monero, a privacy coin, a current cryptocurrency, a future cryptocurrency and combinations thereof. 
Claims 8 and 20 further limit the cryptocurrencies of the judicial exception and include no additional elements. For the same reasons as set forth for claim 1, claims 8 and 20 are rejected under 35 U.S.C. § 101. 
Claim 9
Claim 9 recites:
. . . wherein said hardware wallet device is configured to automatically update software on said device via said communications network. 
Claim 9 depends from claim 1 and, accordingly, imports the same judicial exception. Claim 9 further limits claim 1 by including the additional element, automatic software update. Automatic software update does not, however, integrate the judicial exception into a practical application. The automatic software update adds to the system that accomplishes the judicial exception but does not solve a technological problem. And when considered individually and in combination does not amount to significantly more than the judicial exception. 

Claim 10
Claim 10 recites:
. . .  further comprising a firewall configured to block an unauthorized connection with said wallet from at least one of a node, a server, a second wallet, a wireless communication device, a wired communication device and combinations thereof. 
Claim 10 depends from claim 1 and, accordingly, imports the same judicial exception. Claim 10 further limits claim 1 by including the additional element, firewall. Adding a firewall does not, however, integrate the judicial exception into a practical application. The firewall adds security to the system that accomplishes the judicial exception but does not solve a technological problem. And when considered individually and in combination does not amount to significantly more than the judicial exception. Simply adding a firewall aids the application of the judicial exception to a computer environment. For these reasons, claim 10 is rejected under 35 U.S.C. § 101. 

Claim 11
Claim 11 recites:
. . . wherein said hardware wallet device further comprises a casing for housing said touchscreen display, said software and said WiFi connector. 
Claim 11 depends from claim 1 and, accordingly, imports the same judicial exception. Apart from those recited for claim 1, claim 10 further limits claim 1 by including the additional element, WiFi connector. Adding a WiFi connector does not, however, integrate the judicial exception into a practical application. The WiFi connector allows the system that accomplishes the judicial exception to connect to the internet but does not solve a technological problem. And when considered individually and in combination does not amount to significantly more than the judicial exception. Simply adding a WiFi connector aids the application of the judicial exception to a computer environment. For these reasons, claim 10 is rejected under 35 U.S.C. § 101. 

Claim 12
Claim 12 recites:
A cryptocurrency wallet assembly according to claim 11, wherein said casing further comprises:
an on/off button; and 
a USB port. 
Claim 12 depends from claim 11 and, accordingly, imports the same judicial exception. Claim 12 further limits claim 11 by including the additional elements, on/off button and a USB port. Adding an on/off button and a USB port does not, however, integrate the judicial exception into a practical application. The on/off button and the USB port allows the system that accomplishes the judicial exception to be powered on and off and connect to other devices including external memory devices, which do not solve a technological problem. And when considered individually and in combination do not amount to significantly more than the judicial exception. Simply adding the on/off button and the USB port aids the application of the judicial exception to a computer environment. For these reasons, claim 12 is rejected under 35 U.S.C. § 101. 
Claim 13
Claim 13 recites:
. . . wherein said secret phrase is provided on said hardware wallet device or said communication device. 
Claim 13 further limits the judicial exception set forth in claim 1 and includes no other additional elements. Accordingly, for the reasons set forth for claim 1, claim 13 is rejected under 35 U.S.C. § 101. 
Claim 14
Claim 14 recites:
. . . wherein said secret phrase 51is provided for a short period of time. 
Claim 14 further limits the judicial exception set forth in claim 1 and includes no other additional elements. Accordingly, for the reasons set forth for claim 1, claim 14 is rejected under 35 U.S.C. § 101. 
Claim 15
Claim 15 recites:
A method for transacting cryptocurrency employing a multiple-cryptocurrency hardware wallet device, the method comprising:
activating the multiple-cryptocurrency hardware wallet device using a secret phrase on the wallet; 
calculating a private key; 
performing a wireless cryptocurrency transaction from the hardware wallet device employing the private key over wireless communications network, wherein said wallet does not store said private key.  
Claim 15 recites the same judicial exception recited for claim 1 and adds no additional elements. Accordingly, for the same reasons as set forth for claim 1, claim 15 is rejected under 35 U.S.C. § 101. 

Claim 17
Claim 17 recites:
. . . wherein said dashboard is displayed on a communication device. 
Claim 17 does not further limit the judicial exception set forth in claim 15 and only adds the additional element communication device. However, for the same reasons set forth with respect to claim 1, the communication device neither integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception. Accordingly, claim 17 is rejected under 35 U.S.C. § 101.  

Claim 18
Claim 18 recites:
. . . seamlessly updating said hardware wallet device of said transaction. 
Claim 18 further limits the judicial exception set forth in claim 15 and includes no additional elements. Accordingly, for the same reasons as set forth for claim 15, claim 18 is rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11-13, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiske.
At a high level, Fiske discloses a wallet device, such as a mobile phone or computer, that, through software stored in memory, conducts cryptocurrency transactions. Fiske causes a user to register an account using biometric information, although Fiske also contemplates use of a password. Once the user has registered an account, Fiske’s system uses the user biometric information, or password, to generate a transaction password in connection with transaction information. Accordingly, Fiske’s system creates a new password for every transaction, or in some embodiments at every step of a transaction. 
an embodiment and other embodiments. However, the Examiner understands Fiske to use this language generally to describe Fiske’s invention. Fiske discloses a system and uses the embodiment language to disclose the operations of that system. Accordingly, the Examiner find that a POSITA would understand all of Fiske’s described embodiments to be part of the disclosed system invention where the embodiments are features. The following is a mapping of Applicant’s claims to Fiske.: 
Claim 1 
A cryptocurrency wallet assembly for transacting a plurality of cryptocurrencies, the assembly comprising: 
a hardware wallet device comprising: Fiske discloses “a system within which a secure transaction takes place.” Fiske, [0032]. Fiske use “the word system [to] refer[] to any device or system of devices that communicate with one another.” Fiske, [0032]. Fiske’s “[u]ser system 101 may be a portable device.” Fiske, [0032].
an inputting means, adapted for inputting a secret ph[r]ase; Fiske discloses an “[i]nput system 110 [that] may include any one of, some of, any combination of, or all of a biometric sensor 111, a keyboard system, a touch sensitive screen . . . character entry such as letters and numbers . . . and/or a 
a processor adapted to calculate at least one private key using an algorithm; and Fiske discloses a “[p]rocessor system 116 [that] implements the machine instructions stored in memory 114.” Fiske, [0043]. 
means for connecting to a communication network; and Fiske discloses “[c]ommunication system 112[, which] communicatively links output system 108, input system 110, memory system 114, processor system 116, and/or input/output system 118 to each other.” Fiske’s output system 108 includes, among other things, “an interface system to peripheral devices and/or a connection and/or interface system to a computer system, intranet, and/or internet.” Fiske, [0039]. 
a communication device comprising: Fiske discloses “a system within which a secure transaction takes place.” Fiske, [0032]. Fiske use “the word system [to] refer[] to any device or system of devices that 
a display for displaying a dashboard; and Fiske teaches that “[i]n an embodiment, character entry may be performed on a touch sensitive screen such as an IPhone, IPad or Android phone.” Fiske, [0040]. 
a processor; Fiske discloses a “[p]rocessor system 116 [that] implements the machine instructions stored in memory 114.” Fiske, [0043].
wherein said assembly is adapted to enable said cryptocurrency transactions in said plurality of cryptocurrencies to be performed safely and wirelessly over the communications network to and from said hardware wallet device. Fiske discloses that “[i]n other embodiments, computer program E may have functionality that executes a bitcoin transaction or another cryptocurrency transaction.” Fiske, [0187]. 
According to the above mappings, Applicant’s claim 1 is rejected under 35 U.S.C. § 102. 

Claim 2
A cryptocurrency wallet assembly according to claim 1, further comprising software for enabling said transactions via said communication device. Fiske teaches a “[s]ecure transaction routine 158[, which] is a routine that implements the secure transaction.” Fiske, [0076]. Fiske discloses “[i]n at least one embodiment, [that] the user may be using a cryptocurrency wallet such as bitcoin or ripple. . . . to securely execute wire transfers between two banks[,] . . . purchase retail items.” Fiske, [0190]. Fiske further discloses that “[i]n other embodiments, computer program E may have functionality that executes a bitcoin transaction or another cryptocurrency transaction.” Fiske, [0187]. 
According to the above mappings, Applicant’s claim 2 is rejected under 35 U.S.C. § 102.
Claim 3
A cryptocurrency wallet assembly according to claim 1, wherein said hardware wallet device is configured to be activated via a dashboard on said communication device. Fiske discloses an interface usable to setup a user’s system. “In at least one embodiment in which user system 101 is a portable device,” Fiske discloses that “the portable device may have a user interface with one or more buttons.” Fiske further discloses that “[i]n at least 
According to the above mappings, Applicant’s claim 3 is rejected under 35 U.S.C. § 102.
Claim 4
A cryptocurrency wallet assembly according to claim 2, wherein said secret phrase is operative to activate said hardware wallet device to calculate said at least one private key and wherein said wallet does not store said at least one private key. Fiske discloses a setup routine. Fiske’s “[s]etup routine 154 is a routine that handles the setting up of the user system 101.” Fiske explains that “[s]etup routine 104 may collect a new user’s biometric print, and apply a hash function to the biometric print (and/or to other user information) to generate a registration key R.” Fiske’s system further “generate[s] a passcode from a combination of the current passcode . . . a different transaction passcode [is used] that is dependent on the transaction information and user verification information.” Fiske, [0057] (altered for flow). Accordingly, a Person of Ordinary skill in the art would understand Fiske’s system to generate passwords or keys that are not stored. 
According to the above mappings, Applicant’s claim 4 is rejected under 35 U.S.C. § 102.
Claim 5
A cryptocurrency wallet assembly according to claim 4, wherein said at least one private key is operative to enable at least one cryptocurrency transaction. Fiske discloses a “[s]ecure transaction routine 158 . . . that implements the secure transaction. [0076]. The first phase of Fiske’s secure transaction routine is the “initial request routine 160” that “generate[s] a passcode from a combination of the current passcode generator and transaction information.” Fiske, [0076]. Fiske teaches that “[o]ne purpose of initial request 160 is to generate a passcode from a combination of the  
According to the above mappings, Applicant’s claim 5 is rejected under 35 U.S.C. § 102.
Claims 7 and 19
A cryptocurrency wallet assembly according to claim 1, wherein said plurality of cryptocurrencies comprises at least one of Bitcoin, Etherium, Monero, a privacy coin, a current cryptocurrency, a future cryptocurrency and combinations thereof. Fiske discloses that “[i]n other embodiments, computer program E may have functionality that executes a bitcoin transaction or another cryptocurrency transaction.” Fiske, [0187]. 
According to the above mappings, Applicant’s claims 7 and 19 are rejected under 35 U.S.C. § 102.

Claim 11
A cryptocurrency wallet assembly according to claim 1, wherein said hardware wallet device further comprises a casing for housing said touchscreen display, said software and said WiFi connector. Fiske discloses that “[u]ser system 101 may be a portable device, personal computer, laptop, tablet computer, handheld computer, mobile phone.” Each or some of these devices have a casing, a touchscreen display, software, and a WiFi connector. 
Accordingly, claim 11 is rejected under 35 U.S.C. § 102 as Anticipated by Fiske. 
Claim 12
A cryptocurrency wallet assembly according to claim 11, wherein said casing further comprises:
an on/off button; and 
a USB port. 
Fiske discloses that “[u]ser system 101 may be a portable device, personal computer, laptop, tablet computer, handheld computer, mobile phone.” Each or some of these devices have a casing, a touchscreen display, software, and a WiFi connector. 
Accordingly, claim 12 is rejected under 35 U.S.C. § 102 as Anticipated by Fiske. 

Claim 13
A cryptocurrency wallet assembly according to claim 1, wherein said secret phrase is provided on said hardware wallet device or said communication device. Fiske discloses that in an embodiment, “authentication of user routine 156 may require the user to enter a password.” Fiske, [0075]. 
According to the above mappings, Applicant’s claim 13 is rejected under 35 U.S.C. § 102.
Claim 15
A method for transacting cryptocurrency employing a multiple-cryptocurrency hardware wallet device, the method comprising:
activating the multiple-cryptocurrency hardware wallet device using a secret phrase on the wallet; Within Fiske’s system, stored in memory, are instructions. Among the instructions is setup routine 154. Fiske teaches that “[s]etup routine 104 may collect a new user’s biometric print, and apply a hash function to the biometric print (and/or to other user information) to generate a registration key R.” Fiske, [0073]. 
calculating a private key; and Fiske teaches that “[s]etup routine 104 may collect a new user’s biometric print, and apply a hash function to 
performing a wireless cryptocurrency transaction from the hardware wallet device employing the private key over wireless communications network, wherein said wallet does not store said private key. Fiske teaches a “[s]ecure transaction routine 158 [that] is a routine that implements the secure transaction.” Fiske explains that the “initial request routine 160 is a first phase of secure transaction routine 158 . . . [and] is [operable] to generate a passcode from a combination of the current passcode generator and transaction information.” Fiske, [0076]. Fiske discloses that “[i]n other embodiments, computer program E may have functionality that executes a bitcoin transaction or another cryptocurrency transaction.” Fiske, [0187]. 
According to the above mappings, Applicant’s claim 15 is rejected under 35 U.S.C. § 102.
Claim 17
A method according to claim 16, wherein said dashboard is displayed on a communication device. Fiske teaches a “[u]ser interface 181 [that] provides a page, or another method of displaying and entering information.” Fiske, [0083]. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske.
Claim 1 
Fiske discloses the following limitations of claim 1:
A cryptocurrency wallet assembly for transacting a plurality of cryptocurrencies, the assembly comprising: 
a hardware wallet device comprising: Fiske discloses “a system within which a secure transaction takes place.” Fiske, [0032]. Fiske use “the word system [to] refer[] to any device or system of devices that communicate with one another.” Fiske, [0032]. Fiske’s “[u]ser system 101 may be a portable device.” Fiske, [0032].
an inputting means, adapted for inputting a secret ph[r]ase; Fiske discloses an “[i]nput system 110 [that] may include any one of, some of, any combination of, or all of a biometric sensor 111, a keyboard system, a touch sensitive screen . . . character entry such as letters and numbers . . . and/or a connection and/or interface system to a computer system, intranet, and/or internet (e.g. IrDA, USB).” Fiske, [0040]. Fiske teaches that “[i]n an embodiment, character entry may be 
a processor adapted to calculate at least one private key using an algorithm; and Fiske discloses a “[p]rocessor system 116 [that] implements the machine instructions stored in memory 114.” Fiske, [0043]. 
means for connecting to a communication network; and Fiske discloses “[c]ommunication system 112[, which] communicatively links output system 108, input system 110, memory system 114, processor system 116, and/or input/output system 118 to each other.” Fiske’s output system 108 includes, among other things, “an interface system to peripheral devices and/or a connection and/or interface system to a computer system, intranet, and/or internet.” Fiske, [0039]. 
a communication device comprising
a display for displaying a dashboard; and Fiske teaches that “[i]n an embodiment, character entry may be performed on a touch sensitive screen such as an IPhone, IPad or Android phone.” Fiske, [0040]. 
a processor; Fiske discloses a “[p]rocessor system 116 [that] implements the machine instructions stored in memory 114.” Fiske, [0043].
wherein said assembly is adapted to enable said cryptocurrency transactions in said plurality of cryptocurrencies to be performed safely and wirelessly over the communications network to and from said hardware wallet device. Fiske discloses that “[i]n other embodiments, computer program E may have functionality that executes a bitcoin transaction or another cryptocurrency transaction.” Fiske, [0187]. 
Fiske describes some features of the invention in a number of embodiments, for example, through the specification Fiske describes features using the language “[i]n an embodiment” and “[i]n other embodiments.” Fiske discloses a system. Fiske, [0030]. Fiske then uses the embodiment language to teach various functions of the components of the system. Accordingly, a POSITA would have found it obvious to combine any of the disclosed embodiments as functions of Fiske’s 
Claim 2
Fiske discloses the following limitations of claim 2:
A cryptocurrency wallet assembly according to claim 1, further comprising software for enabling said transactions via said communication device. Fiske teaches a “[s]ecure transaction routine 158[, which] is a routine that implements the secure transaction.” Fiske, [0076]. Fiske discloses “[i]n at least one embodiment, [that] the user may be using a cryptocurrency wallet such as bitcoin or ripple. . . . to securely execute wire transfers between two banks[,] . . . purchase retail items.” Fiske, [0190]. Fiske further discloses that “[i]n other embodiments, computer program E may have functionality that executes a bitcoin transaction or another cryptocurrency transaction.” Fiske, [0187]. 
For the reasons set forth with respect to claim 1, a POSITA would have found Applicant’s claim 2 obvious over Fiske at a time before Applicant filed the current Application. Applicant’s claim 2 is rejected under 35 U.S.C. § 103. 

Claim 3
Fiske discloses the following limitations of claim 3:
A cryptocurrency wallet assembly according to claim 1, wherein said hardware wallet device is configured to be activated via a dashboard on said communication device. Fiske discloses an interface usable to setup a user’s system. “In at least one embodiment in which user system 101 is a portable device,” Fiske discloses that “the portable device may have a user interface with one or more buttons.” Fiske further discloses that “[i]n at least one embodiment, the buttons or navigation buttons may be used to select one or more images stored in the secure area.” Fiske, [0059]. “In an embodiment, character entry of letters, numbers and other symbols may be performed on a touch sensitive screen.” Fiske, [0059]. Within Fiske’s system, stored in memory, are instructions. Among the instructions is setup routine 154. Fiske teaches that “[s]etup routine 104 may collect a new user’s biometric print, and apply a hash function to the biometric print (and/or to other user information) to generate a registration key R.” Fiske, [0073]. 

For the reasons set forth with respect to claim 1, a POSITA would have found Applicant’s claim 3 obvious over Fiske at a time before Applicant filed the current Application. Applicant’s claim 3 is rejected under 35 U.S.C. § 103. 
Claim 4
Fiske discloses the following limitations of claim 4:
A cryptocurrency wallet assembly according to claim 2, wherein said secret phrase is operative to activate said hardware wallet device to calculate said at least one private key and wherein said wallet does not store said at least one private key. Fiske discloses a setup routine. Fiske’s “[s]etup routine 154 is a routine that handles the setting up of the user system 101.” Fiske explains that “[s]etup routine 104 may collect a new user’s biometric print, and apply a hash function to the biometric print (and/or to other user information) to generate a registration key R.” Fiske’s system further “generate[s] a passcode from a combination of the current passcode generator and transaction information.” Fiske, [0076]. Fiske teaches that “[i]n an alternative embodiment, during initial request routine 160, the passcode generator is perturbed and the encryption key is perturbed to obtain a new passcode generator and a new encryption key.” Fiske, [0076]. Fiske explains that at “each step of the transaction . . . a different transaction passcode [is used] that is dependent on the transaction information and user verification information.” Fiske, [0057] (altered for flow). Accordingly, a Person of Ordinary skill in the art would understand Fiske’s system to generate passwords or keys that are not stored. 

Claim 5
Fiske discloses the following limitations of claim 5:
A cryptocurrency wallet assembly according to claim 4, wherein said at least one private key is operative to enable at least one cryptocurrency transaction. Fiske discloses a “[s]ecure transaction routine 158 . . . that implements the secure transaction. [0076]. The first phase of Fiske’s secure transaction routine is the “initial request routine 160” that “generate[s] a passcode from a combination of the current passcode generator and transaction information.” Fiske, [0076]. Fiske teaches that “[o]ne purpose of initial request 160 is to generate a passcode from a combination of the current passcode generator and transaction information.” Fiske, [0076]. Accordingly, as Fiske explains earlier in the specification, “[i]n at least one embodiment, a unique passcode is bound to, and depends upon, the transaction information. . . . each step of the transaction uses a different transaction passcode that is dependent on the transaction information and user verification information.” Fiske, [0057]. 

Claims 7 and 19
Fiske discloses the following limitations of claims 7 and 19:
A cryptocurrency wallet assembly according to claim 1, wherein said plurality of cryptocurrencies comprises at least one of Bitcoin, Etherium, Monero, a privacy coin, a current cryptocurrency, a future cryptocurrency and combinations thereof. Fiske discloses that “[i]n other embodiments, computer program E may have functionality that executes a bitcoin transaction or another cryptocurrency transaction.” Fiske, [0187]. 
For the reasons set forth with respect to claim 1, a POSITA would have found Applicant’s claims 7 and 19 obvious over Fiske at a time before Applicant filed the current Application. Applicant’s claims 7 and 19 are rejected under 35 U.S.C. § 103. 
Claim 11
Fiske discloses the following limitations of claim 11:
A cryptocurrency wallet assembly according to claim 1, wherein said hardware wallet device further comprises a casing for housing said touchscreen display, said software and said WiFi connector. Fiske discloses that “[u]ser system 101 may be a portable device, personal computer, laptop, tablet computer, handheld computer, mobile phone.” Each or some of these devices have a casing, a touchscreen display, software, and a WiFi connector. 
For the reasons set forth with respect to claim 1, a POSITA would have found Applicant’s claim 11 obvious over Fiske at a time before Applicant filed the current Application. Applicant’s claim 11 is rejected under 35 U.S.C. § 103. 
Claim 12
Fiske discloses the following limitations of claim 12:
A cryptocurrency wallet assembly according to claim 11, wherein said casing further comprises:
an on/off button; and 
a USB port. 
Fiske discloses that “[u]ser system 101 may be a portable device, personal computer, laptop, tablet computer, handheld computer, mobile phone.” Each or some of these devices have a casing, a touchscreen display, software, and a WiFi connector. 


Claim 13
Fiske discloses the following limitations of claim 13:
A cryptocurrency wallet assembly according to claim 1, wherein said secret phrase is provided on said hardware wallet device or said communication device. Fiske discloses that in an embodiment, “authentication of user routine 156 may require the user to enter a password.” Fiske, [0075]. 
For the reasons set forth with respect to claim 1, a POSITA would have found Applicant’s claim 13 obvious over Fiske at a time before Applicant filed the current Application. Applicant’s claim 13 is rejected under 35 U.S.C. § 103. 
Claim 15
Fiske discloses the following limitations of claim 15:
A method for transacting cryptocurrency employing a multiple-cryptocurrency hardware wallet device, the method comprising:
activating the multiple-cryptocurrency hardware wallet device using a secret phrase on the wallet; Within Fiske’s system, stored in memory, are instructions. Among the instructions is setup routine 154. Fiske teaches that 
calculating a private key; and Fiske teaches that “[s]etup routine 104 may collect a new user’s biometric print, and apply a hash function to the biometric print (and/or to other user information) to generate a registration key R.” Fiske, [0073].
performing a wireless cryptocurrency transaction from the hardware wallet device employing the private key over wireless communications network, wherein said wallet does not store said private key. Fiske teaches a “[s]ecure transaction routine 158 [that] is a routine that implements the secure transaction.” Fiske explains that the “initial request routine 160 is a first phase of secure transaction routine 158 . . . [and] is [operable] to generate a passcode from a combination of the current passcode generator and transaction information.” Fiske, [0076]. Fiske discloses that “[i]n other embodiments, computer program E may have functionality that executes a bitcoin transaction or another cryptocurrency transaction.” Fiske, [0187]. 

Claim 17
Fiske discloses the following limitations of claim 15
A method according to claim 16, wherein said dashboard is displayed on a communication device. Fiske teaches a “[u]ser interface 181 [that] provides a page, or another method of displaying and entering information.” Fiske, [0083]. 
For the reasons set forth with respect to claim 1, a POSITA would have found Applicant’s claim 17 obvious over Fiske at a time before Applicant filed the current Application. Applicant’s claim 17 is rejected under 35 U.S.C. § 103. 

Claims 8 and 20
Fiske discloses the following limitations of claims 8 and 20:

Claims 8 and 20 depend from claims 7 and 19 respectively but, otherwise, recite the same limitations. Accordingly, claim 8 is discussed as representative of claim 20. Fiske teaches the limitations of claim 8:
A cryptocurrency wallet assembly according to claim 7, wherein said plurality of cryptocurrencies comprises all of Bitcoin, Etherium, Monero, a privacy coin, a current cryptocurrency, a future cryptocurrency and combinations thereof. Fiske discloses that “[i]n other embodiments, computer program E may have functionality that executes a bitcoin transaction or another cryptocurrency transaction.” Fiske, [0187]. 
Claim 1 discloses a hardware device adapted to enable said cryptocurrency transactions in said plurality of cryptocurrencies to be performed safely and wirelessly over the communications network to and from said hardware wallet device. Claim 7 further requires that the hardware device “enable said cryptocurrency transactions,” claim 1, “comprises all of Bitcoin, Etherium, Monero, a privacy coin, a current cryptocurrency, a future cryptocurrency and combinations thereof. Fiske teaches executing a bitcoin transaction or another cryptocurrency transaction. Accordingly, a POSITA would understand Fiske to teach that its functionality would work for any and all cryptocurrencies. Thus, the POSITA would have found Applicant’s claims 8 and 20 obvious over the teachings of Fiske at a time before Applicant filed the current application. 
	For these reasons, Applicants claims 8 and 20 are rejected under 35 U.S.C. § 103.  
Claim 14
Fiske teaches the following limitations of claim 14:
A cryptocurrency wallet assembly according to claim 1, wherein said secret phrase 51is provided for a short period of time. Fiske teaches that “[a]uthentication of user routine 156 may authenticate the user each time the user attempts to use user system 101.” Fiske, [0074]. Accordingly, a POSITA would recognize that the secret phrase, or password, is provided for a short time, for at least no longer than the time during which the user uses the system. 

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske as applied to claim1-5, 7-8, 11-14, 15, 17, and 19-20 above, and further in view of Minor.
Claim 6
Although Fiske discloses a display screen with a user interface, Fiske does not expressly teach that the screen displays a real-time update of a balance. However, Minor does. Minor teaches: 
A cryptocurrency wallet assembly according to claim 5, wherein said dashboard is 50adapted to display a real-time update of a balance of said plurality of cryptocurrencies in said hardware wallet device. Minor teaches 
A person of ordinary skill in the art would have been motivated by convenience to the user to include in Fiske’s wallet device the display features taught by Minor. Fiske’s wallet device can be a smartphone, computer, laptop, etc. and, as such, comes standard with a display. See Fiske, [0032, 40, 83]. Fiske uses the display to implement a “[u]ser interface 181 [that] provides a page, or another method of displaying and entering information” and can show the user “the transaction information being sent” and “the current state in the transaction process.” Fiske, [0083]. Accordingly, a POSITA reading Fiske would understand that it is desirable to display to a user information about cryptocurrency transactions. And since Minor teaches a system for real-time update to an account and displaying the real-time update, Minor, [0072], a POSITA reading Minor, in connection with Fiske, would understand the benefit of displaying to the user a real-time accounting of the user’s cryptocurrency wallet.
For the reasons just discussed, a POSITA would have found Applicant’s claim 6 obvious over Fiske in view of Minor at a time before Applicant filed the current application. Thus, claim 6 is rejected under 35 U.S.C. § 103. 
Claim 16
Minor teaches the following limitations of claim 16:
A method according to claim 15, further comprising:
displaying a real-time update of a balance of a plurality of cryptocurrencies in the hardware wallet device on a dashboard. Minor teaches that the “[c]lient device 101 displays the user’s account 112 information through a user interface 110. Minor explains, for example, that “[t]he user interface . . . shows that this user has 100 units of cryptocurrency and has already converted some of the initial cryptocurrency into a plurality of virtual assets. [0071]
For the same reasons as set forth for claim 6, a POSITA would have found Applicant’s claim 16 obvious over Fiske in view of Minor at a time before Applicant filed the current application. Thus, claim 16 is rejected under 35 U.S.C. § 103. 
Claims 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske as applied to claim1-5, 7-8, 11-14, 15, 17, and 19-20 above, and further in view of Kouru.
Claim 9
As described above, Fiske teaches a wallet device for transacting cryptocurrencies. However, Fiske does not teach some of Applicant’s hardware and software 
A cryptocurrency wallet assembly according to claim 1, wherein said hardware wallet device is configured to automatically update software on said device via said communications network. Kouru discloses an “administrator server 116 [that] . . . may perform device maintenance such as providing software updates to the devices in the network.” Kouru, [0035]. 
A person of ordinary skill in the art would have been encouraged by convenience to include functionality to automatically update software. Fiske teaches a device, accordingly, a POSITA would recognize that the device’s software might require a software update from time to time. Since Kouru teaches a server for automatically updating the software, a POSITA would have considered Kouru’s suggestion and added functionality to automatically update the software of Fiske’s device.
	For these reasons, a POSITA would have found Applicant’s claim 9 obvious over Fiske in view of Kouru at a time before Applicant filed the current Application. Accordingly, Applicant’s claim 9 is rejected under 35 U.S.C. § 103. 


Claim 10
Kouru teaches the following limitations: 
A cryptocurrency wallet assembly according to claim 1, further comprising a firewall configured to block an unauthorized connection with said wallet from at least one of a node, a server, a second wallet, a wireless communication device, a wired communication device and combinations thereof. Kouru teaches that “security features and/or specialized hardware (e.g., hardware-accelerated SSL and HTTPS, WS-Security, firewalls, etc.) [may be used] to communicate with the data management server 102 and/or other remotely located client devices.” Kouru, [0029]. 
A person of ordinary skill in the art would have been encouraged by extra security to include a Firewall in Fiske’s device. Kouru teaches that the firewall could be implemented as specialized hardware to add security for communications. Since Fiske’s device communicates, a POSITA would have taken Kouru’s suggestion to include a firewall. 
	For these reasons, a POSITA would have found Applicant’s claim 10 obvious over Fiske in view of Kouru at a time before Applicant filed the current Application. Accordingly, Applicant’s claim 10 is rejected under 35 U.S.C. § 103. 


Claim 18
Kouru teaches the following limitations: 
A method according to claim 16, further comprising:
seamlessly updating said hardware wallet device of said transaction. Kouru discloses an “administrator server 116 [that] . . . may perform device maintenance such as providing software updates to the devices in the network.” Kouru, [0035]. 
A person of ordinary skill in the art would have been encouraged by convenience to include functionality to automatically update software. Fiske teaches a device, accordingly, a POSITA would recognize that the device’s software might require a software update from time to time. Since Kouru teaches a server for automatically updating the software, a POSITA would have considered Kouru’s suggestion and added functionality to automatically update the software of Fiske’s device.
	For these reasons, a POSITA would have found Applicant’s claim 9 obvious over Fiske in view of Kouru at a time before Applicant filed the current Application. Accordingly, Applicant’s claim 9 is rejected under 35 U.S.C. § 103. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Z.M.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685